Citation Nr: 1512244	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for kidney dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from December 1973 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On March 2013 VA examination, the examiner summarized the Veteran's service treatment records as well as VA treatment records beginning in 2003.  While the examiner found that the Veteran's hypertension did not begin in service and was not related to elevated blood pressure reported in October 19, 1978, the examiner, in part, reasoned that there were no medical records after this date or for the next 20 plus years to indicate whether or not the Veteran had high blood pressure.  The examiner specifically reported that there was nothing prior to 2003 regarding abnormal blood pressure.  However, treatment records from the Tanner Clinic subsequently associated with the claims file showed that the Veteran had elevated blood pressure readings dating back to 1992 and a diagnosis of hypertension at least as early as June 1993.  As it appears that the March 2013 VA opinion was based on an incomplete history and incomplete treatment records, a new opinion is necessary.   


Also, in regards to the Veteran's kidney dysfunction, the March 2013 examiner stated that she was not a board certified nephrologist or pathologist and could not resolve this issue without resorting to speculation.  She indicated that the opinion should be provided by a VA board certified nephrologist.  On remand, the Veteran should be scheduled for an examination with a VA board certified nephrologist as recommended by the March 2013 VA examiner for an adequate opinion.  

The VA examiners must reconcile their opinions with any other opinions included in the claims file, including multiple correspondences from the Kidney & Hypertension Institute of Utah.  Specially, in July 2011 correspondence, Dr. R.M stated that at some point during the Veteran's military career he lost at least 50% of his kidney function.  In correspondence received in March 2013, Dr. R.M. stated that a note dated October 19, 1978, showed a blood pressure of 170/80 and a heart rate of 100.  He stated that this elevation in blood pressure at such a young age was certainly pathologic and would have required close follow up and initiation of anti-hypertension agents.  As a board certified nephrologist and internal medicine physician, it was his opinion that the Veteran's uncontrolled blood pressure played a significant role in his end stage renal disease.  In February 2014 correspondence, Dr. A.C. stated that at some point during the Veteran's military career, he possibly started to lose his kidney function.  Dr. A.C. stated that possibly decades of long steady hypertension contributed to the Veteran's kidney injury in which he ended up on dialysis.  

A review of the record shows that the Veteran sought care at the Kidney & Hypertension Institute of Utah; however, treatment records have not been associated with the Veteran's claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e) (2) (2014).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain any identified records of VA treatment since February 2014 from Salt Lake City Health Care System and any other identified VA facility that have not already been associated with the claims file. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2. Request that the Veteran identify any medical treatment records for any blood pressure and kidney problems and furnish appropriate authorization for the release of private medical records, to include treatment records from the Kidney & Hypertension Institute of Utah. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 38 C.F.R. § 3.159 (2014).

3. After the completion of paragraphs 1 and 2 above, arrange for the Veteran's claims file, including any relevant records in Virtual VA, and a copy of this remand to be reviewed by a VA physician. 

For any current hypertension identified, the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the hypertension had its onset in service, or within the first post-service year or is otherwise related to an elevated blood pressure reading on October 19, 1978. 

The examiner should provide reasons for the opinion and reconcile any differences of opinion in the record.  The examiner should specifically comment on the STRs dated October 19, 1978 as well as the November 1977 separation report of medical history and report of medical examination.  The examiner must address March 2013, and February 2014 correspondence from the Kidney & Hypertension Institute of Utah indicating that the Veteran's hypertension began in or was related to the elevated blood pressure reading on October 19, 1978.   

The absence of evidence of treatment for blood pressure problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran, is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. After the completion of paragraphs 1 and 2 above, arrange for the Veteran's claims file, including any relevant records in Virtual VA, and a copy of this remand to be reviewed by a VA board certified nephrologist, an explanation should be provided if A VA board certified nephrologist is unavailable and another appropriate VA examiner is deemed qualified to provide an opinion.  

a) For any current kidney dysfunction identified, the physician shall indicate whether it is at least as likely as not (50 percent probability or more) that the kidney dysfunction had its onset in service, or within the first post-service year or is otherwise related to service. 

b) If not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the kidney dysfunction was either caused or aggravated by his hypertension (on appeal for service-connection).  If aggravated, specify the baseline of kidney dysfunction prior to aggravation, and the permanent, measurable increase in kidney dysfunction resulting from the aggravation. 

The examiner should provide reasons for the opinions and reconcile any differences of opinion in the record.  The examiner must address July 2011, March 2013, and February 2014 correspondence from the Kidney & Hypertension Institute of Utah indicating that the Veteran's kidney dysfunction began in or is otherwise related to service or the Veteran's hypertension.  

The absence of evidence of treatment for kidney problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran, is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5. The Veteran and his representative should be provided a Supplemental Statement of the Case that addresses all the evidence received since issuance of the May 2013 Supplemental Statement of the Case, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




